STOKER, Judge.
For the reasons stated in the companion case of Hardy v. State of Louisiana, Department of Highways, 404 So.2d 981 (La.App. 3rd Cir. 1981), in which a sepa*996rate opinion is being rendered this date, the judgment of the trial court in this case is affirmed in all respects except as to its holding relative to the City of Natchitoches and Hartford Accident and Indemnity Company. As to them the judgment of the trial court is reversed. The City of Natchitoches and Hartford Accident and Indemnity Company are now cast in judgment in solido with the State of Louisiana, Department of Transportation and Development, and the judgment is amended accordingly.
The cost of the appeal in this case is assessed one-half to the State and one-half to the City of Natchitoches and Hartford Accident and Indemnity Company.
REVERSED IN PART AND AMENDED; AFFIRMED AS AMENDED.